Lummus, J.
The insurer appealed from a decree awarding the employee compensation for an injury caused by the slipping of his foot into a tub of hot water. He was cleaning an accumulation of' shellac from his rubber. The shellac accumulated on the rubber in the course of his employment. The injury could be found to arise out of his employment, and to be an incident of his employment. Sylvia’s Case, 298 Mass. 27. The necessary causal relation could be found to exist between the employment and the injury. G. L. (Ter. Ed.) c. 152, § 26. Higgins’s Case, 284 Mass. 345, 347. No serious and wilful misconduct was shown. G. L. (Ter. Ed.) c. 152, § 27. The difference be*659tween that and absence of causal relation is illustrated by Lazarz’s Case, 293 Mass. 538.

Decree affirmed.